946 F.2d 1565
292 U.S.App.D.C. 85
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Cassandra S. JOHNSON, Appellant,v.John MITCHELL.
No. 90-7092.
United States Court of Appeals, District of Columbia Circuit.
April 16, 1991.

Appeal from the United States District Court for the District of Columbia, C.A. No. 89-02105;  Jackson, J.
Before D.H. GINSBURG, SENTELLE and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on the record on appeal from the United States District Court for the District of Columbia and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for a published opinion.   See D.C.Cir. Rule 14(c).   It is


2
ORDERED AND ADJUDGED that the district court's order filed on April 27, 1990 be affirmed.   For the reasons stated in the district court's oral ruling delivered on April 25, 1990, we conclude that the court properly excluded Sarah Carroll's testimony.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.